Citation Nr: 0317033	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  97-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA).  The veteran was afforded a personal hearing before the 
RO in June 1997.  This case was previously before the Board 
and was remanded in September 1998.

In an October 2002 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision in 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2003 Order, the 
Court vacated the Board's October 2002 decision and remanded 
the matter to the Board for further action to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
was returned to the Board and the Board requested a medical 
expert opinion in May 2003.


FINDING OF FACT

The veteran's asbestosis is etiologically related to asbestos 
exposure in service.


CONCLUSION OF LAW

The veteran's asbestosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2003 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a March 1999 VA 
examination.  As the record shows that the veteran has been 
afforded a VA examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The issue before the Board involves entitlement to service 
connection. Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the record shows that the 
veteran served on active duty from March 1952 to February 
1956.  Service personnel records demonstrate that the veteran 
worked as a sheet metal worker from 1952 to 1954 and as an 
equipment operator and driver from 1955 to 1956.  The 
veteran's service medical and personnel records do not show 
asbestos exposure.  However, records from the United States 
Marine Corps, Office of General Counsel, including an 
Asbestos Activity Summary of the Marine Corps Logistics Base 
in Barstow, California, confirm that the veteran may have 
been exposed to asbestos while serving at that location.

Private medical examination reports also demonstrate that the 
veteran has had many years of asbestos exposure prior to and 
after his active military service.  A January 1991 Medical 
Report in connection with evaluation of the veteran for the 
presence or absence of asbestos related disease notes that 
the veteran began working as a sheet metal worker in 1947 at 
the age of 14.  The examination report notes that the veteran 
was initially involved in tearing out old coal fire asbestos 
containing furnaces, and in that environment the veteran was 
regularly exposed to dusts associated with sawing asbestos 
material.  The examination report further notes that from 
1952 to 1956 the veteran was in the military service and had 
no known exposure to airborne asbestos material.  The 
examination report further states that from 1956 to the date 
of examination the veteran had resumed work on residential 
and commercial construction as a sheet metal worker with 
nearly daily exposure to airborne asbestos material until 
1980 and intermittently thereafter.  The examination report 
notes that the veteran smoked cigarettes at the rate of two 
packages per day from 1947 to 1990 and subsequently at the 
rate of one-half package per day.  

A February 1994 examination report completed by a pulmonary 
specialist notes that the veteran was a retired sheet metal 
worker who had been active in the trade from 1959 to one 
month prior to the examination report.  It was noted that the 
veteran described exposure to insulation, sandblasting, and 
welding during that time period.  In a January 1999 
statement, the veteran denied any exposure to asbestos in his 
work after military service.  

In a March 1999 report, a VA examiner stated that the 
veteran's medical records had been extensively reviewed.  The 
examiner noted that the veteran's physical examination, x-
rays, and pulmonary function testing were consistent with 
obstructive airways disease and asbestosis.  The examiner 
opined that it was impossible to retrospectively determine 
with complete accuracy where the veteran's exposures occurred 
and to what degree each contributed to his asbestosis.  The 
examiner noted that from various statements in the record it 
appeared that the veteran did have significant exposure to 
asbestos prior to his military service, but may also have 
been exposed during his period of service.  The examiner 
opined that the development of the veteran's disease was most 
likely to have occurred from asbestos exposure while not in 
service and was complicated by his smoking.  

A February 2003 private medical evaluation report states that 
there is evidence the veteran was exposed to asbestos prior 
to, during, and after service.  The examiner opined that it 
was likely that the veteran developed asbestos as a result of 
his exposure to asbestos during service.  He also opined that 
the veteran's exposure during service was likely significant 
based on the lag time between exposure and the first 
asbestosis diagnosis as well as the veteran's history of 
exposure to asbestos in service.  The examiner noted that the 
veteran was first diagnosed with asbestosis in the late 
1970's and the usual minimum lag time between exposure and 
disease was 20 years.  He concluded that therefore the 
veteran was likely exposed to asbestosis sometime in the late 
1950's or before, which would place his exposure in the 
approximate time period of his service.  

In June 2003, a pulmonologist reviewed the veteran's C-file, 
including the conflicting medical opinions.  The pulmonologist 
stated that he discounted the opinion that the veteran's civilian 
asbestos exposure was greater and that smoking contributed to the 
veteran's lung disease because, in his opinion, the veteran's 
predominantly restrictive pattern on pulmonary function testing 
would be very unusual in either chronic bronchitis or emphysema.  
The pulmonologist concluded that it is at least as likely as not 
that the veteran's asbestosis was due to exposure to asbestos 
during military service.

It is clear from the record that the veteran was exposed to 
asbestos prior to, during, and after his active duty service.  
The underlying question has been to determine if his asbestosis 
disability is related to the active duty service exposure as 
opposed to pre-service or post-service exposure.  Various medical 
opinions are of record, and there is a lack of a clear consensus 
opinion.  The question of the duration of exposure necessary to 
result in asbestosis is medical in nature, as is the question of 
whether or not smoking played a role in the veteran's current 
lung disability.  One examiner appears to have discounted the 
role of smoking in the veteran's case based on the restrictive 
pattern shown on pulmonary function tests.  At any rate, the 
medical evidence as well as general medical principles recognized 
by VA with regard to the development of asbestosis does suggest 
that under the facts of this case it is at least as likely as not 
that the active duty exposure caused lung disability.  Under 38 
U.S.C.A. § 5107(b), such a finding is all that is necessary for a 
claimant to prevail with his or her claim.  Accordingly, the 
Board finds that service connection for asbestosis is warranted. 


ORDER

Entitlement to service connection for asbestosis is 
warranted.  The appeal is granted to this extent. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

